In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-357 CR

 ______________________


JARVIS ARDOIN, Appellant 


V.


THE STATE OF TEXAS, Appellee

 


On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Court No. 07-00658




MEMORANDUM OPINION

	On July 28, 2008, the trial court sentenced Jarvis Ardoin on a conviction for
possession of a controlled substance.  Ardoin filed a notice of appeal on August 11, 2008. 
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On August 20, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Opinion Delivered October 1, 2008							
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.